Appellee alleged in his petition that at the time he executed the deed in question he did not read it and was ignorant of the fact that the land described in it was land he owned an interest in. Appellant by exceptions questioned the sufficiency of the petition, on the ground that it did not appear therefrom that appellee's ignorance of the contents of the deed was not due to negligence on his part, in that it was not alleged that he could not read, nor, if he could, that he was induced by any conduct of appellant's not to read the instrument.
The several assignments based on the action of the court in overruling the exceptions are overruled. The rule invoked by appellant that "a person who signs a written instrument without reading it, when he has ability and opportunity to do so, cannot afterwards complain that he did not know its contents," does not apply "where one's signature to a document is obtained, without his reading it, by means of any actual fraud, trick or artifice, or by representations upon which he has a right to rely but which are false and fraudulent." 1 Black on Rescission 
Cancellation, §§ 52, 56, 58; Labbe v. Corbett, 69 Tex. 503, 6 S.W. 808; Mortgage Co. v. Pace, 23 Tex. Civ. App. 222, 56 S.W. 377; Granger v. Kishi,153 S.W. 1161. Appellee charged in his petition that the representations made by appellant to induce him to execute the deed were false *Page 348 
and fraudulent, and he alleged facts showing he had a right to rely on them as being true.
At the trial the court, over appellant's objection, admitted as evidence a deed conveying the land to Mrs. E. Looby, under whom appellee claimed title. We think it is not necessary to determine whether the ruling of the court was erroneous or not, for, if it was erroneous, it was harmless. It does not appear from the record that appellant claimed title to the land otherwise than by virtue of appellee's deed to him. Therefore the case was within a rule stated in Corpus Juris, 1070, where many authorities are cited as supporting it, as follows:
"If the grantee or one claiming under him asserts no other right or title than that conveyed by the deed, he cannot urge as against the grantor that he did not own the land when he conveyed it; in other words, he cannot claim under that title and against it."
Another contention presented by assignments is that the trial court erred in admitting as evidence, over appellant's objection thereto, a certain letter written by him to one Runnels. It appears from a bill of exceptions in the record that the letter was admitted as evidence as charged, but it is not In the statement of facts agreed to by the parties, approved by the trial judge, and sent to this court. Under the rule applicable this court is bound by the statement of facts, and therefore must assume that the letter was not admitted as evidence in the case. Railway Co. v. Moore, 28 Tex. Civ. App. 603, 68 S.W. 559, and the many cases cited in 1 Ency. Dig. of Texas Reports, p. 690, and 18 Ency. Dig. of Texas Reports, p. 210.
In a proposition under an assignment in which he complains of the refusal of the trial court to peremptorily instruct the jury to find in his favor, and under an assignment in which he asserts that the verdict "is contrary to the law and the evidence" and "against the great weight and preponderance of the testimony," appellant insists it was not shown that appellee had title to an interest in the land, and therefore that it did not appear that he was injured when he was induced to convey it as he did. With reference to this contention, we care only to add, in connection with what has already been said about appellee's title to the land, that if it devolved on appellee to show he was injured by his conveyance to appellant, and we do not think it did, it sufficiently appeared from the testimony that he was. Appellant's insistence to the contrary seems to be based on an assumption that appellee's deed was a mere quitclaim. The habendum clause, like that in Bedford v. Cattle Co.,13 Tex. Civ. App. 618, 35 S.W. 931, was as follows:
"To have and to hold the said premises, together with all and singular the rights, privileges, and appurtenances thereto in any manner belonging, unto the said John J. Bell, his heirs and assigns forever, so that neither he, the said Hiram Gaines, nor his heirs, nor any person or persons claiming under them, shall, at any time hereafter, have, claim, or demand any right or title to the aforesaid premises or appurtenances or any part thereof."
In the case cited the court held that the deed was not a mere quitclaim; that the effect of the language used would be to estop the grantor —
"from holding the land under an after-acquired title, against the vendee, nor would the vendee be estopped from claiming under another title. The prominent effect of a quitclaim deed is that the vendor is not thereby precluded from subsequently acquiring a valid title to the land and enforcing it against his vendee, and the vendee is not estopped from denying that he received any estate by the deed."
In another proposition under the same assignments appellant insists that the instrument executed by appellee to confirm his deed "was sufficient within itself to convey the land to appellant." We will not undertake to determine whether it was or not. The only relief appellee sought was the cancellation of the deed. Appellant in his pleadings did not seek affirmative relief of any kind. He pleaded and relied on the instrument confirming the deed only as a defense against the right appellee claimed to have the deed canceled. The effect of findings of the jury was to determine that the instrument did not operate to confirm the deed.
In still another proposition under said assignments appellant insists that it appeared from the "overwhelming weight of the testimony that no fraud was practiced upon appellee, but that he knew and understood the whole transaction." It appears from the record that the testimony as to appellee's knowledge that he owned an interest in the land at the time he executed the deed and the instrument confirming it and as to the representations made to him by appellant to induce him to do so was conflicting. Parts of it the jury had a right to believe warranted the findings they made, and there is nothing in the record which, under familiar rules applicable (Lucas v. Harrison, 182 S.W. 74; Lofland v. Greenwood, 181 S.W. 517; Hines v. Bost, 224 S.W. 698; Roberts v. Ry. Co. [Com. App.] 221 S.W. 268), authorizes this court to set aside their findings.
The judgment is affirmed. *Page 349